Citation Nr: 1700229	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD); and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Navy from March 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

On his March 2013 VA Form 9, the Veteran requested a travel Board hearing.  However, in a March 2013 correspondence, the Veteran withdrew his request for a Board hearing.  Therefore, the Board finds that a hearing request is not pending and will proceed with adjudication of the matter. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied entitlement to service connection for respiratory disorder, to include COPD, due to lack of a currently diagnosed disability.  The Veteran did not appeal.  

2.  The evidence received since the January 2006 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of service connection for a respiratory disorder, to include COPD.

3.  No currently diagnosed respiratory disorder was first manifested during active duty or is shown to be etiologically related to any injury or event in service.
CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  The evidence received since the January 2006 rating decision is new and material and the claim for service connection for respiratory disorder, to include COPD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection of a respiratory disorder, to include COPD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include COPD.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

In regard to the service connection claim, under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a notice was sent to the Veteran in February 2011, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was afforded a VA examination in December 2011.  The examiner reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records as well as VA treatment records have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a January 2006 rating decision, the RO denied entitlement to service connection for a respiratory disorder.   The RO found that there was no evidence of a diagnosed respiratory disorder subject to service connection.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the January 2006 rating decision is final.  

Since the previous denial, there has been evidence that the Veteran is diagnosed with COPD.  As the evidence regarding a current diagnosis of a respiratory disorder was not previously submitted to agency decisionmakers, it must be considered new evidence.  The Board further finds that the evidence is not only new, but also material.  It raises a reasonable possibility of substantiating the claim when considered with the old evidence.  See Shade.  In that regard, the Veteran previously only showed evidence of difficulty breathing, but no disability, and evidence of exposure to asbestos during service.  Since the previous denial, there is evidence of a current disability as noted in VA treatment record include those date in 2010, evidence of exposure to in-service asbestos and medical evidence regarding the etiology of the condition.  

Accordingly, the Veteran's claim for service connection for a respiratory disability is reopened.

Bernard v. Brown, 4 Vet. App. 384, 392 (1993), held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits.  The Court held, however, that, when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby. Bernard, 4 Vet. App. at 394.

The Board finds that it may proceed with the adjudication of the claim for service connection for a respiratory disorder on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of service connection for this disability.  The February 2012 rating decision by the RO was based on the merits of the case, and the February 2013 statement of the case provided a thorough overview of the case on appeal.  For these reasons, the Board finds no prejudice to the Veteran for the Board to proceed with adjudication on the merits.


III.  Service Connection 

The Veteran contends that he is entitled to service connection for a respiratory disorder because he was exposed to asbestos while serving aboard the USSS Independence.  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

There is evidence that the Veteran suffers from a respiratory disability and had highly probable chance of exposure to asbestos while working as a boiler technician during his active service.  The question then turns to whether or not the Veteran's COPD was caused or related to his active service.  Based on the following, the Board finds that the weight of the evidence demonstrates that the Veteran's COPD is not related to his active service.  

VA treatment records from 2005 indicate that the Veteran was a smoker (1 to 2 packs per day, but was attempting to quit).  He did not complain of any respiratory problems at that time or carry any diagnoses for a respiratory disability.  Later VA treatment records from 2010 indicate that the Veteran was treated for breathing problems and was ultimately diagnosed with COPD.  

The Veteran was afforded a VA respiratory examination in December 2011 where the examiner noted that the Veteran had a diagnosis of COPD.  The Veteran reported that he began having breathing problems around 1984 or 1985, but did not seek treatment until 2009.  He reported that he was a ship fitter machinist in the Navy and was put on duty in the engine room as well.  He reported having to tear out asbestos on leaky pipes.  He also reported that he consumes 6 cups of caffeinated coffee; smokes 1 to 3 cigarettes per week and had previously smoked 1 to 2 packs per day since the age of 16.  He endorsed symptoms of a productive cough and dyspnea on exertion.  He reported that he uses intermittent course or bursts of systemic corticosteroids; daily inhalational bronchodilator therapy; daily inhalational anti-inflammatory medication and oral antibiotics. 
The Veteran underwent a chest x-ray which revealed hyperinflation; but no acute intrathoracic abnormalities.  He also underwent a computed tomography (CT) which revealed bullous changes throughout both lungs and stable calcified granuloma on the right lower lobe.  He also underwent a pulmonary function test (PFT) which revealed increased numbers for the forced expiratory volume in one second (FEV1) and forced vital capacity (FVC) - a sign of obstructive lung disease.  The examiner opined that the Veteran's COPD was less likely than not related to service.  The examiner reasoned that the Veteran's COPD was more likely than not a direct result of his smoking history.  "There is no radiographic evidence that the veteran has pulmonary changes due to the alleged remote asbestos exposure per the chest CT reports in February 2010 and December 2011.  Furthermore, asbestos does not cause obstructive changes but rather results in restrictive changes."

The Board finds the December 2011 examination report to be the most probative evidence of record.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  After completing necessary testing, the December 2011 examiner found that the Veteran suffered from obstructive lung disease, which is not caused by asbestos exposure, but rather the Veteran's long history of cigarette smoking.  

The Board acknowledges the Veteran's contentions that his COPD is related to his asbestos exposure.  The Veteran is competent to report his symptoms of breathing problems and their onset.  However, the Board finds that the Veteran is not competent to provide such an etiological opinion.  In that regard, there is no evidence that he possesses the requisite medical expertise to diagnose COPD or provide an etiological opinion.  COPD was diagnosed from various respiratory tests and the December 2011 examiner assessed the Veteran's COPD and ruled out any connection to the Veteran's asbestos exposure.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a respiratory disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a respiratory disorder, to include COPD, having been received, the claim to reopen is granted.  

Entitlement to service connection for a respiratory disorder, to include COPD, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


